Citation Nr: 0013694	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-39 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
migraine headaches, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased disability rating for 
residuals of a right leg stress fracture with arthralgia, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for 
gastritis with a history of a hiatal hernia, currently 
evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from February 1988 
to July 1990.  In addition, he had four months of prior 
active service.  

This appeal arises from an April 1996 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO denied the issues of entitlement to a 
disability rating greater than 30 percent for migraine 
headaches, entitlement to a disability rating greater than 
10 percent for residuals of a right tibia stress fracture 
with arthralgia, and entitlement to a disability rating 
greater than 10 percent for resolving gastritis with a 
history of a hiatal hernia.  

By a September 1997 rating action, the RO, in pertinent part, 
denied service connection for diabetes mellitus.  In the same 
month, the RO notified the veteran of this determination and 
of his appellate rights.  At the veteran's video conference 
hearing conducted before the undersigned member of the Board 
of Veterans' Appeals (Board) in March 2000, the veteran 
expressed his belief that he had filed a notice of 
disagreement with the denial of service connection for 
diabetes mellitus.  However, a notice of disagreement with 
this denial does not appear to have been received by the RO.  
This matter is not inextricably intertwined with the current 
appeal and is, therefore, referred to the RO for appropriate 
action.  

Further review of the claims folder indicates that, by March 
1991 and November 1992 rating actions, the RO denied service 
connection for arterial hypertension.  Thereafter, in the 
notice of disagreement to the present appeal, which was 
received at the RO in May 1996, the veteran appeared to raise 
this issue again.  

The issue of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for arterial hypertension is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  



REMAND


Initially, the Board has found that the veteran's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that the claim is plausible, that is meritorious on its own 
or capable of substantiation.  This finding is based upon the 
veteran's assertion that the disabilities in issue have 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App 
629 (1992).  Once it has been determined that a claim is well 
grounded, VA has the statutory duty to assist the appellant 
in the development of evidence pertinent to that claim.

During the veteran's videoconference hearing before a member 
of the Board in March 2000 he stated that he had been 
receiving treatment at a VA facility for his disorders.  It 
is unclear from the record whether these treatment records 
are on file.  He also provided testimony, which indicates the 
symptoms, associated with the migraine headaches and his 
gastrointestinal disorder had worsened. 

Regarding the service connected right leg stress fracture.  
The United States Court of Appeals for Veterans Claims 
(Court) has stressed that, in evaluating disabilities of the 
joints, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  

The Court has indicated that these determinations should be 
made by an examiner and should be portrayed by the examiner 
in terms of the additional loss in range of motion due to 
these factors (i.e., in addition to any actual loss in range 
of motion noted upon clinical evaluation).  

During the March 2000 hearing the veteran testified that the 
pain in his right leg worsened with activity, such as walking 
and bending.  After reviewing the May 1997 VA examination 
report, the Board is of the opinion that another examination 
is warranted in order to comply with the Deluca case.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:  

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
recent treatment for the disabilities in 
issue, to include Dr. Boston in Biloxi, 
Mississippi.  The RO should then obtain 
all records, which are not on file.

2.  The RO should request the VA Medical 
Centers in Panama City and Pensacola, 
Florida to furnish copies of all medical 
records covering the period from 1997 to 
the present. 

3.  The veteran should be accorded a VA 
evaluation by a neurologist to determine 
the extent of his service-connected 
migraine headaches.  The claims folder 
and a copy of this remand must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  All testing deemed 
necessary should be performed.  

The examiner should provide a discussion 
of the frequency and severity of the 
veteran's migraines and its impact on the 
veteran occupation. 

4.  A VA examination should be conducted 
by an orthopedist to determine the 
severity of the service-connected 
residuals of a right leg stress fracture 
with arthralgia.  The claims folder and a 
copy of this remand must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  In addition to 
X-rays of the right tibia, right knee, 
and right ankle.  Any other testing 
deemed necessary should be performed. 

The examiner is requested to include 
range of motion studies of the veteran's 
right knee and right ankle (including a 
description of the normal ranges of 
motion of these joints).  The examiner 
should indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  Any functional loss should 
be equated to range of motion lost beyond 
that demonstrated clinically if feasible.  
See DeLuca v. Brown, 8 Vet.App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  

4.  A VA examination should be conducted 
by a specialist gastrointestinal 
disorders to determine the severity of 
the service-connected gastritis with a 
history of a hiatal hernia.  The claims 
folder and a copy of this remand must be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  In addition 
to an upper gastrointestinal series, any 
other testing deemed necessary should be 
performed.  

The examiner should discuss the presence 
(including frequency) or absence of the 
following symptoms:  epigastric distress, 
dysphagia, pyrosis, regurgitation, 
substernal pain, arm pain, shoulder pain, 
vomiting, weight loss, hematemesis, 
melena, anemia.  

Based on the veteran's complaints, a 
review of the veteran's pertinent medical 
records, and the examination findings, 
the examiner should express an opinion as 
to whether the veteran's symptomatology 
has resulted in considerable, or severe, 
impairment of health, or neither.  See 
38 C.F.R. § 4.114, Code 7346.  The 
examiner should also discuss the presence 
or absence of small nodular lesions, 
multiple small eroded or ulcerated areas, 
large ulcerated or eroded areas, and 
severe hemorrhages.  See 38 C.F.R. 
§ 4.114, Code 7307.  

5.  The RO should thereafter re-
adjudicate the issues on appeal, to 
include consideration of 38 C.F.R. 
§ 4.40, 4.45, and 4.59 (1999).  If any 
benefit sought on appeal is not granted, 
the veteran should be provided with a 
supplemental statement of the case.  

After the veteran has been given opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




